Citation Nr: 0715185	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-03 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
residuals of a right femur fracture with shortening of the 
right lower extremity.  

2.  Entitlement to a rating in excess of 10 percent for low 
back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who had 20 years of active service 
including from January 1966 to December 1967 and from 
November 1968 to October 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In pertinent part, that 
decision denied entitlement to an increased rating for status 
post right femur fracture with shortening of the right lower 
extremity and low back pain.  It is significant to note the 
June 2004 rating action also granted a separate 10 percent 
rating for right knee arthritis as secondary to the service-
connected right femur disability.  The assigned rating for 
this matter was not addressed in the veteran's notice of 
disagreement and it was not developed for appellate review.  
In a November 2004 rating decision the RO granted entitlement 
to a separate rating for low back strain as secondary to the 
service-connected right femur disability effective from the 
date of the claim on November 6, 2003.  This issue was 
addressed in a November 2004 statement of the case and was 
perfected for appellate review.  See AB v. Brown, 6 Vet. App. 
35 (1993).

The Board notes that in an August 2006 rating decision the RO 
granted entitlement to residuals of coronary artery bypass 
grafting.  As the veteran has expressed no disagreement from 
the rating or effective date assigned, the Board finds the 
appeal for entitlement to service connection for a heart 
disorder has been fully resolved.

The Board also notes that statements in the appellant's April 
2007 brief may be construed as raising a claim for 
entitlement to service connection for a right thigh scar.  
This matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Residuals of a right femur fracture with shortening of 
the right lower extremity are presently manifested by no more 
than a right femur malunion with a marked hip disability.  

3.  Low back strain is presently manifested by forward 
flexion of the thoracolumbar spine greater than 60 degrees 
and combined range of motion of the thoracolumbar spine 
greater than 235 degrees, but with credible subjective 
evidence of spasms on repetitive bending.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a right femur fracture with shortening of the 
right lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2006).

2.  The criteria for a rating in excess of 10 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in November 2003 and January 2004.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist in completing his claims, identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that he send in any 
medical evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
March 2006.  The notice requirements pertinent to the issues 
on appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, there has been compliance with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  The Court has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Right Femur Fracture 

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

525
1
Thigh, limitation of extension of:


Extension limited to 5º
10
525
2
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10
525
3
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more than 
15º, affected leg
10
525
5
Femur, impairment of:

Fracture of shaft or anatomical neck of:

With nonunion, with loose motion (spiral or oblique 
fracture)
80

With nonunion, without loose motion, weightbearing 
preserved with aid of brace  
60

Fracture of surgical neck of, with false joint
60

Malunion of:

With marked knee or hip disability
30

With moderate knee or hip disability
20

With slight knee or hip disability
10
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253, 5255 
(2006).

 
38 C.F.R. § 4.71, Plate II (2006).

5275
Bones, of the lower extremity, shortening of:

Over 4 inches (1 0.2 cms.)
60

3-1/2 to 4 inches (8.9 cms. to 10.2 cms.)  
50

3 to 3-1/2 inches (7.6 cms. to 8.9 cms.)
40

2-1/2 to 3 inches (6.4 cms. to 7.6 cms.)
30

2 to 2-1/2 inches (5.1 cms. to 6.4 cms.)
20

1-1/4 to 2 inches (3.2 cms. to 5.1 cms.)
10
Note: Measure both lower extremities from anterior superior 
spine of the ilium to the internal malleolus of the tibia. 
Not to be combined with other ratings for fracture or faulty 
union in the same extremity.
38 C.F.R. § 4.71a, Diagnostic Code 5275 (2006).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Based upon the evidence of record, the Board finds the 
residuals of a right femur fracture with shortening of the 
right lower extremity are presently manifested by no more 
than femur malunion with a marked hip disability (Diagnostic 
Code 5255).  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  It is significant to note that the presently 
assigned 30 percent evaluation is the maximum schedular 
rating under this diagnostic code.

The medical evidence shows that on VA examination in May 2004 
the veteran's right leg was five centimeters (cm) shorter 
than the left.  It was noted he walked with a limp and that 
he complained of increasing right hip pain and decreased 
motion.  He reported a constant dull ache in the right hip.  
Range of motion studies revealed flexion to 120 degrees, 
bilaterally, extension to 30 degrees, bilaterally, adduction 
to 25 degrees, abduction to 45 degrees, bilaterally, external 
rotation to 60 degrees, bilaterally, and internal rotation to 
40 degrees, bilaterally.  Extension, adduction, abduction, 
external rotation, and internal rotation were painful with 
motion on the right.  The examiner noted that pain was the 
major functional impact on the right, but that there was no 
evidence that fatigue, weakness, lack of endurance, or 
incoordination had any impact on range of motion.  It was 
noted the veteran stated he would develop increased pain 
after repetitive action.  X-rays revealed a normal right hip.  
The diagnoses included old healed right femur fracture, 
shortening of the right lower extremity, and decreased right 
hip motion.  

While VA law allows for a rating (or a combination of 
ratings) under alternative Diagnostic Code criteria, there is 
no evidence of thigh flexion, extension, adduction, or 
abduction limitation including as a result of pain and 
dysfunction to warrant alternative ratings in excess of 
30 percent.  The Board also notes that a June 2004 rating 
decision granted a separate 10 percent rating for right knee 
arthritis and that symptoms associated with that disability 
may not be considered in the present evaluation.  Regulations 
(Diagnostic Code 5275) specifically prohibit a combination 
with other ratings for fracture or faulty union in the same 
extremity.  There is also no evidence of nonunion of the 
femur or a false joint.  Therefore, the Board finds 
entitlement to a rating in excess of 30 percent for the 
residuals of a right femur fracture with shortening of the 
right lower extremity is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact the record shows the veteran 
was employed as a computer operator and lost time from work 
only twice in the year prior to VA examination.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Low Back Strain

523
7
Lumbosacral or cervical strain
General Rating 
Formula
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).
General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71 (2006). 

   
38 C.F.R. § 4.71, Plate 5 (2006)

Based upon the evidence of record, the Board finds the 
veteran's service-connected low back strain is presently 
manifested by forward flexion of the thoracolumbar spine 
greater than 60 degrees and combined range of motion of the 
thoracolumbar spine greater than 235 degrees, but with 
credible subjective evidence of spasms on repetitive bending.  

The medical evidence shows that on VA examination in May 2004 
the veteran complained of constant low back pain that was 
incapacitating about three times per year.  He stated that he 
experienced spasms whenever he did much bending.  The 
examiner noted there was no radiation of pain on movement, no 
demonstrable muscle spasm, and no tenderness.  Straight leg 
raise tests were negative.  Range of thoracolumbar spine 
motion revealed flexion to 90 degrees, extension to 30 
degrees, right lateral flexion to 30 degrees, and left 
lateral flexion to 30 degrees.  All of these movements were 
painless.  It was noted that right and left rotation was to 
30 degrees, but with pain.  Pain was noted as the major 
functional impact and that there was no evidence that 
fatigue, weakness, lack of endurance, or incoordination had 
any impact on range of motion.  The examiner stated there 
were no signs of intervertebral disk syndrome.  X-rays 
revealed a normal lumbosacral spine.  The diagnoses included 
low back strain.

Although the veteran has asserted that his service-connected 
disabilities are more severely disabling, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds higher, "staged," or separate 
ratings in excess of 10 percent for low back strain are not 
warranted.  There is no probative evidence of any unusual or 
exceptional circumstances related to this service-connected 
disorder that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  The preponderance 
of the evidence is against the claim for an increased rating.


ORDER

Entitlement to a rating in excess of 30 percent for the 
residuals of a right femur fracture with shortening of the 
right lower extremity is denied.  

Entitlement to a rating in excess of 10 percent for low back 
strain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


